DETAILED ACTION 
The present application, filed on 11/8/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a FINAL Office Action in response to Applicant’s amendments filed on 8/16/2022. 
a.  Claims 1-2, 4-6, 9-15, 17, 19 are amended
b.  Claim 3 is cancelled
c.  Claim 21 is new

Overall, Claims 1-2, 4-21 are pending and have been considered below.     


Claim Objections
	Claim 13 is objected to reciting “… display and movement, respectfully [sic], based …” The sentence appears to make no sense. Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-21 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 9 and Claim 15 and the therefrom dependent claims are directed respectively to a system, to a system and to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: display promotional advertisements; determine targets according to the promotional advertisements. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing advertisements by utilizing a drone. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (B) additional remaining claim elements are: propeller blades; display screens; screen support member bars. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. promotional advertisement apparatus are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a parti3333111cular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, (B) additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: propeller blades; display screens; screen support member bars. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: promotional advertisement apparatus. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

Claim 9, is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: display promotional advertisements; secure the digital screen in a position hovering in air. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing advertisements by utilizing a drone.  If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (B) additional remaining claim elements are: propeller blades; display screens; screen support member bars. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application.

(C) Finally, recited computing elements, i.e. promotional advertisement apparatus are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, (B) additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: propeller blades; display screens; screen support member bars. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: promotional advertisement apparatus. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.    

Claim 15, is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: displaying the promotional advertisements; observing and relaying data to one or more processors and memory; determining the target. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing advertisements by utilizing a drone. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (B) additional remaining claim elements are: propeller blades; display screens; screen support member bars. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. promotional advertisement apparatus are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, (B) additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: propeller blades; display screens; screen support member bars. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: promotional advertisement apparatus. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 4 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: display static images. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: display dynamic images or video. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.   
Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: display promotional advertisements. . When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: control movement of the hovering mechanism, When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the elements are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Regarding the claim element “relay content to the screen”: When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  
Dependent Claim 11 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receive content of the promotional advertisements. . When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 12 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: relay information observed to one or more processors. . When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 13 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receive instructions for display and movement. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 16 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: analyzing the data using artificial intelligence and/or machine learning techniques. When considered individually, these additional claim elements are comparable to “performing repetitive calculations”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 17 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: navigating the drone to an position.  When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the elements are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 18 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining if a response to a particular promotional advertisement is received from the target. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 19 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: engaging the target with respect to the promotional advertisement. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the elements are considered pre-solution activity because they are mere outputting or post-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 20 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a plurality of targets to display a particular promotional advertisement.  When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the elements are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 2, 7-8,14, 21 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: support structure; processors and memory; instructions for movement. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig2, fig3 and [0043]-[0048], including among others: drone; advertisement panel; display screen; cpu; memory. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-2, 4-21 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim 5 has been amended by Applicant to include the limitation “a first promotional advertisement in a first direction toward a first target of the targets, and a second display screen of the plurality of display screens is configured to display a second promotional advertisement in a second direction toward a second target of the targets.”  The limitation has no support in the specification, drawings or initial set of claims. 

Claim 6 has been amended by Applicant to include the limitation “wherein the first promotional advertisement is distinct from the second promotional advertisement.”  The limitation has no support in the specification, drawings or initial set of claims. 

The references are provided for the purpose of compact prosecution. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 15, 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hafeez et al (US 2018/0308130), in view of Bogan III (US 2018/0165998), in further view of Alduaiji et al (US 2017/0129602). 
Regarding Claim 1 – Hafeez discloses: A promotional advertisement apparatus, comprising: 
	a drone {see at least fig1, rc300a-rc300c, [0040] UAV (reads on drone); [0002]-[0005] drones}   
	display promotional advertisements; and {see at least fig8, rc710-rc714, [0063] display message; [0004]-[0005] advertisements}    
	one or more processors and memory in communication with the drone, the one or more processors and memory configured to determine targets according to the promotional advertisements. {see at least fig9, rc714-rc716, [0064] determines targets}    

Hafeez does not discloses, however, Bogan discloses:  
	a plurality of display screens configured to digitally display promotional advertisements, {see at least fig1, rc103, [0021] screen to display content; [0007] targeted advertising} 
	the plurality of display screens oriented laterally side by side with respect to each other to form a three-dimensional geometric shape, and {see at least fig5, [0024] multiple display screens} 
	a plurality of screen support member bars that interconnect the plurality of display
screens to the plurality of propeller blades … {see at least fig1, rc103, rc105, rc106, rc107, rc118 [0023]-[0024] gear that interconnects the screens} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hafeez to include the elements of Bogan. One would have been motivated to do so, in order to better advertisements delivery. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hafeez evidently discloses displaying promotional advertisements to targets.  Bogan is merely relied upon to illustrate the functionality of a flying promotional advertisement apparatus in the same or similar context.  As best understood by Examiner, since both displaying promotional advertisements to targets, as well as a flying promotional advertisement apparatus are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hafeez, as well as Bogan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hafeez / Bogan. 

Hafeez, Bogan does not disclose, however, Alduaiji discloses: 	
	… such that the propeller blades are positioned radially outside of the three-dimensional-geometric shape formed by the plurality of display screens; {see at least fig24, rc256 display screen to present information} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hafeez, Bogan to include the elements of Alduaiji. One would have been motivated to do so, in order to create the premise to provide advertisements from the air.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hafeez, Bogan evidently discloses displaying promotional advertisements to targets.  Alduaiji is merely relied upon to illustrate the functionality of a flying structure with propeller blades in the same or similar context.  As best understood by Examiner, since both displaying promotional advertisements to targets, as well as a flying structure with propeller blades are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hafeez, Bogan, as well as Alduaiji would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hafeez, Bogan / Alduaiji. 

Regarding Claim 2 – Hafeez, Bogan, Alduaiji discloses the limitations of Claim 1. Bogan further discloses:   
	wherein respective display faces of the plurality of display screens are tilted at an angle ranging between 0 degrees and 90 degrees so that the promotional advertisements are visible from multiple radial directions in a horizontal plane from a perspective beneath the drone. {see at least fig5, [0024]. The prior art discloses an angle of 135 deg. Examiner construes that the prior art of record reads on the claim language, even if the disclosed angle is different, because the application specification does not provide a specific reason for the angle to be between 0 degrees and 90 degrees. The application specification only provides an example with screens arranged in (MPEP 2111.05 and authorities cited therein). At [0030]-[0034] the specification provides several examples of screen arrangements, making no reference to specific or a preferred one. No advantages or disadvantages of one arrangement over the others are mentioned. The reference is provided for the purpose of compact prosecution}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hafeez, Bogan, Alduaiji to include additional elements of Bogan.  One would have been motivated to do so, in order to provide a good constructive solution.  In the instant case, Hafeez, Bogan, Alduaiji evidently discloses displaying promotional advertisements to targets.  Bogan is merely relied upon to illustrate the additional functionality of display panel mounted at a specific angle in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 4 – Hafeez, Bogan, Alduaiji discloses the limitations of Claim 3. Hafeez further discloses:  wherein the plurality of display screens is configured to 
	display at least one of static images or dynamic images. {see at least [0040] The messages stored on the database 108 may be any type of messages. The messages stored on the database 108 may be text messages, video messages, audio messages, audiovisual messages, or any other type of content. The messages may store any type of content, such as advertising message, public service announcement, weather warning, time, temperature, commercial, video, or any other type of media content.}    

Regarding Claim 5 – Hafeez, Bogan, Alduaiji discloses the limitations of Claim 1. Bogan further discloses:  wherein a first display screen of the plurality of display screens is configured to 
	display a first promotional advertisement in a first direction toward a first target of the targets, and a second display screen of the plurality of display screens is configured to display a second promotional advertisement in a second direction toward a second target of the targets. {see at least [0007]-[0008] screen to display changeable content based on the location coordinates; static signage to display fix content (reads on different promotional advertisements)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hafeez, Bogan, Alduaiji to include additional elements of Bogan.  One would have been motivated to do so, in order to diversify the offering of promotional advertisements.  In the instant case, Hafeez, Bogan, Alduaiji evidently discloses displaying promotional advertisements to targets.  Bogan is merely relied upon to illustrate the additional functionality of different promotional advertisement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 6 – Hafeez, Bogan, Alduaiji discloses the limitations of Claim 5. Bogan further discloses:  
	wherein the first promotional advertisement is distinct from the second promotional advertisement. {see at least [0007]-[0008] screen to display changeable content based on the location coordinates; static signage to display fix content (reads on distinct promotional advertisements)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hafeez, Bogan, Alduaiji to include additional elements of Bogan.  One would have been motivated to do so, in order to diversify the offering of promotional advertisements.  In the instant case, Hafeez, Bogan, Alduaiji evidently discloses displaying promotional advertisements to targets.  Bogan is merely relied upon to illustrate the additional functionality of different promotional advertisement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 7 – Hafeez, Bogan, Alduaiji discloses the limitations of Claim 1. Hafeez further discloses:  
	wherein the one or more processors and memory are disposed onboard the drone. {see at least fig1, rc100, rc200, rc300, [0039] UAV may communicate with server over charging station or directly}    

Regarding Claim 8 – Hafeez, Bogan, Alduaiji discloses the limitations of Claim 1. Hafeez further discloses:  
	wherein the one or more processors and memory are disposed remotely from the drone such that the drone communicates wirelessly with the one or more processors and memory. . {see at least fig1, rc100, rc200, rc300, [0039] UAV may communicate with server over charging station or directly}    

Regarding Claim 15 – Hafeez discloses:   A method for displaying promotional advertisements to a target, the method comprising: 
	displaying the promotional advertisements on the plurality of display screens; {see at least fig8, rc710-rc714, [0063] display message; [0004]-[0005] advertisements}     
	observing and relaying data to one or more processors and memory in communication with the drone; and {see at least fig1, rc100, rc200, rc300, [0039] UAV may communicate with server over charging station or directly}      
	determining the target according to the data and the promotional advertisements. {see at least fig9, rc714-rc716, [0064] determines targets}    

Hafeez does not disclose, however, Bogan discloses: 
controlling a drone that includes:
a plurality of propeller blades, {see at least fig1, rc101, [0019]}  
a plurality of display screens configured to digitally display the promotional advertisements, {see at least fig1, rc103, [0021] screen to display content; [0007] targeted advertising}
the plurality of display screens oriented laterally side by side with respect to each other to form a three-dimensional geometric shape, and {see at least fig5, [0024] multiple display screens}    
a plurality of screen support member bars that interconnect the plurality of display screens to the plurality of propeller blades … {see at least fig1, rc103, rc105, rc106, rc107, rc118 [0023]-[0024] gear that interconnects the screens} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hafeez to include the elements of Bogan. One would have been motivated to do so, in order to better advertisements delivery. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hafeez evidently discloses displaying promotional advertisements to targets.  Bogan is merely relied upon to illustrate the functionality of a flying promotional advertisement apparatus in the same or similar context.  As best understood by Examiner, since both displaying promotional advertisements to targets, as well as a flying promotional advertisement apparatus are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hafeez, as well as Bogan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hafeez / Bogan.  

Hafeez, Bogan does not disclose, however, Alduaiji discloses: 
… such that the propeller blades are positioned radially outside of the three-dimensional-geometric shape formed by the plurality of display screens; {see at least fig24, rc256 display screen to present information}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hafeez, Bogan to include the elements of Alduaiji. One would have been motivated to do so, in order to create the premise to provide advertisements from the air.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hafeez, Bogan evidently discloses displaying promotional advertisements to targets.  Alduaiji is merely relied upon to illustrate the functionality of a flying structure with propeller blades in the same or similar context.  As best understood by Examiner, since both displaying promotional advertisements to targets, as well as a flying structure with propeller blades are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hafeez, Bogan, as well as Alduaiji would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hafeez, Bogan / Alduaiji.  

Regarding Claim 17 – Hafeez, Bogan, Alduaiji discloses the limitations of Claim 15. Hafeez further discloses:  
	navigating the drone to a position for the target to see the promotional advertisements. {see at least fig12, rc910, rc912, rc914, [0068] UAV flies to location}    

Regarding Claim 18 – Hafeez, Bogan, Alduaiji discloses the limitations of Claim 15. Hafeez further discloses:  
	determining if a response to a particular promotional advertisement is received from the target. {see at least fig10, rc728-rc734, [0066] measure feedback from audience}    

Regarding Claim 19 – Hafeez, Bogan, Alduaiji discloses the limitations of Claim 15. Hafeez further discloses:  
	engaging the target with respect to the promotional advertisements. {see at least fig9, rc714-rc716, [0064] determines targets; fig14, rc1100, [0070] engagement level}    	

Regarding Claim 20 – Hafeez, Bogan, Alduaiji discloses the limitations of Claim 15. Hafeez further discloses:  
	determining a plurality of targets to display a particular promotional advertisement that appeals to more than one target. {see at least fig9, rc714-rc716, [0064] determines targets. Referring to advertisements as “promotional advertisement that appeals to more than one target”, absent any form or structure to distinguish it from any kind of information, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}     

Regarding Claim 21 – Hafeez, Bogan, Alduaiji discloses the limitations of Claim 15. Bogan further discloses:  
	wherein the one or more processors are further configured to wirelessly communicate with personal devices of the targets, whereby directed promotional advertising occurs. {see at least [0027]-[0028] user interacts with apparatus remotely, including selecting content}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hafeez, Bogan, Alduaiji to include additional elements of Bogan.  One would have been motivated to do so, in order to allow user to control the apparatus and the delivery of the promotional advertisement.  In the instant case, Hafeez, Bogan, Alduaiji evidently discloses displaying promotional advertisements from the air to targets.  Bogan is merely relied upon to illustrate the additional functionality of wireless user promotional apparatus communication in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bogan III (US 2018/0165998), in view of Alduaiji et al (US 2017/0129602). 
Regarding Claim 9  – Bogan discloses:  A promotional advertisement apparatus, comprising: 
	a plurality of propeller blades; {see at least fig1, rc101, [0019]}     
	a plurality of display screens configured to display promotional advertisements, {see at least fig1, rc103, [0021] screen to display content; [0007] targeted advertising} 
	the plurality of display screens oriented laterally side by side with respect to each other to form a three-dimensional geometric shape; and {see at least fig5, [0024] multiple display screens}     
	a plurality of screen support member bars configured to secure the plurality of display screens to the plurality of propeller blades … {see at least fig1, rc103, rc105, rc106, rc107, rc118 [0023]-[0024] gear that interconnects the screens} 

Bogan does not disclose, however, Alduaiji discloses:   
	… such that the propeller blades are positioned radially outside of the three-dimensional-geometric shape formed by the plurality of display screens. {see at least fig24, rc256 display screen to present information}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bogan to include the elements of Alduaiji.  One would have been motivated to do so, in order to provide promotional advertisements from the air.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bogan evidently discloses a structure able to provide promotional advertisements.  Alduaiji is merely relied upon to illustrate the functionality of propellers to move a structure through the air in the same or similar context.  As best understood by Examiner, since both a structure able to provide promotional advertisements, as well as propellers to move a structure through the air are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bogan, as well as Alduaiji would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bogan / Alduaiji.   


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bogan III (US 2018/0165998), in view of Alduaiji et al (US 2017/0129602), in further view of Hafeez et al (US 2018/0308130), in further view of Maor (US 2019/0166765).  
Regarding Claim 10 – Bogan, Alduaiji discloses the limitations of Claim 9. Bogan, Alduaiji does not disclose, however, Hafeez discloses:  wherein the at least one display screen of the plurality of display screens connects wirelessly with a controller configured to: 
	relay content of the promotional advertisements to the plurality of display screens. {see at least fig8, rc712, rc714, [0063] message is displayed}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bogan, Alduaiji to include the elements of Hafeez.  One would have been motivated to do so, in order to provide a supply of promotional advertisements to be displayed.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bogan, Alduaiji evidently discloses providing promotional advertisements from the air.  Hafeez is merely relied upon to illustrate the functionality of feeding the advertisements to the screens in the same or similar context.  As best understood by Examiner, since both providing promotional advertisements from the air, as well as feeding the advertisements to the screens are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bogan, Alduaiji, as well as Hafeez would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bogan, Alduaiji / Hafeez. 

Bogan, Alduaiji, Hafeez does not disclose, however, Maor discloses: 
control movement of the promotional advertisement apparatus, and {see at least [0064] algorithm for drone to hover over in fixed position}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bogan, Alduaiji, Hafeez to include the elements of Maor.  One would have been motivated to do so, in order to better target the destinations for the promotional advertisements.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bogan, Alduaiji, Hafeez evidently discloses displaying promotional advertisements from the air to targets.  Maor is merely relied upon to illustrate the functionality of controlling the movement of the apparatus in the same or similar context.  As best understood by Examiner, since both displaying promotional advertisements from the air to targets, as well as controlling the movement of the apparatus are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bogan, Alduaiji, Hafeez, as well as Maor would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bogan, Alduaiji, Hafeez / Maor.


Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable Bogan III (US 2018/0165998), in view of Alduaiji et al (US 2017/0129602), in further view of Hafeez et al (US 2018/0308130).  
Regarding Claim 11 – Bogan, Alduaiji discloses the limitations of Claim 9. Bogan, Alduaiji does not disclose, however, Hafeez discloses:  wherein the at least one display screen of the plurality of display screens connects wirelessly to a cloud service to 
	receive content of the promotional advertisements to display on the plurality of display screens. {see at least fig8, rc712, rc714, [0063] message is received}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bogan, Alduaiji to include the elements of Hafeez.  One would have been motivated to do so, in order to feed the advertisements to the apparatus that delivers them to targets.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bogan, Alduaiji evidently discloses providing promotional advertisements from the air.  Hafeez is merely relied upon to illustrate the functionality of obtaining the promotional advertisement in the same or similar context.  As best understood by Examiner, since both providing promotional advertisements from the air, as well as obtaining the promotional advertisement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bogan, Alduaiji, as well as Hafeez would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bogan, Alduaiji / Hafeez.

Regarding Claim 12 – Bogan, Alduaiji discloses the limitations of Claim 9. Bogan, Alduaiji does not disclose, however, Hafeez discloses: sensory data observation equipment including at least one digital camera to 
	relay information observed to one or more processors and memory in communication with the plurality of display screens and the promotional advertisement apparatus. {see at least fig9, rc900-rc905, [0068] transmit information to server}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bogan, Alduaiji to include the elements of Hafeez.  One would have been motivated to do so, in order to better control the delivery of promotional advertisements to the targets.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bogan, Alduaiji evidently discloses providing promotional advertisements from the air.  Hafeez is merely relied upon to illustrate the functionality of collecting relevant data from sensors in the same or similar context.  As best understood by Examiner, since both providing promotional advertisements from the air, as well as collecting relevant data from sensors are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bogan, Alduaiji, as well as Hafeez would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bogan, Alduaiji / Hafeez.  

Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bogan III (US 2018/0165998), in view of Alduaiji et al (US 2017/0129602), in further view of Hafeez et al (US 2018/0308130), in further view of Pratt et al (US 2019/0384788).  
Regarding Claim 13 – Bogan, Alduaiji, Hafeez discloses the limitations of Claim 12. Hafeez further discloses:  wherein the plurality of display screens and the promotional advertisement apparatus are configured to 
	receive instructions for display and movement, respectfully, based on analysis of the information observed by the sensory data observation equipment, and {see at least fig8, rc710-rc714, [0063] display message; [0004]-[0005] advertisements}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bogan, Alduaiji, Hafeez to include additional elements of Hafeez.  One would have been motivated to do so, in order to control the promotional advertisements delivery apparatus.  In the instant case, Bogan, Alduaiji, Hafeez evidently discloses providing promotional advertisements from the air.  Hafeez is merely relied upon to illustrate the additional functionality of providing movement and display data and instructions in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Bogan, Alduaiji, Hafeez does not disclose, however, Pratt discloses: 
	wherein the analysis is performed by the one or more processors and memory according to artificial intelligence processing or machine learning processing techniques. {see at least [0087] analyze data, artificial intelligence, machine learning for movement}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bogan, Alduaiji, Hafeez to include the elements of Pratt.  One would have been motivated to do so, in order to benefit from a most efficient analysis tool.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bogan, Alduaiji, Hafeez evidently discloses displaying promotional advertisements to targets.  Pratt is merely relied upon to illustrate the functionality of using machine learning techniques in the same or similar context.  As best understood by Examiner, since both displaying promotional advertisements to targets, as well as using machine learning techniques are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bogan, Alduaiji, Hafeez, as well as Pratt would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bogan, Alduaiji, Hafeez / Pratt. 

Regarding Claim 14 – Bogan, Alduaiji, Hafeez, Pratt discloses the limitations of Claim 13. Hafeez further discloses:  
	wherein the instructions for movement of the promotional advertisement apparatus include location information for where the promotional advertisements are visible or audible to a target of the promotional advertisements. {see at least fig5, [0055]-[0057]}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bogan, Alduaiji, Hafeez to include additional elements of Hafeez.  One would have been motivated to do so, in order to control the promotional advertisements delivery apparatus.  In the instant case, Bogan, Alduaiji, Hafeez evidently discloses providing promotional advertisements from the air.  Hafeez is merely relied upon to illustrate the additional functionality of providing location information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claim 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Hafeez et al (US 2018/0308130), in view of Bogan III (US 2018/0165998), in further view of Alduaiji et al (US 2017/0129602), in further view of Pratt et al (US 2019/0384788). 
Regarding Claim 16 – Hafeez, Bogan, Alduaiji discloses the limitations of Claim 15. Hafeez, Bogan, Alduaiji does not disclose, however, Pratt discloses:  
	analyzing the data using artificial intelligence and/or machine learning techniques. {see at least [0087] analyze data, artificial intelligence, machine learning}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hafeez, Bogan, Alduaiji to include the elements of Pratt.  One would have been motivated to do so, in order to benefit from a most efficient analysis tool.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hafeez, Bogan, Alduaiji evidently discloses displaying promotional advertisements to targets.  Pratt is merely relied upon to illustrate the functionality of using machine learning techniques in the same or similar context.  As best understood by Examiner, since both displaying promotional advertisements to targets, as well as using machine learning techniques are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hafeez, Bogan, Alduaiji, as well as Pratt would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hafeez, Bogan, Alduaiji / Pratt. 



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
0	US 20170137125 A1	2017-05-18	13	Kales; Jolanda Jacoba Maria	Drone, Method And Systems For Airborne Visualization
0	US 20180322749 A1	2018-11-08	30	KEMPEL; Doron et al.	SYSTEM AND METHOD FOR THREAT MONITORING, DETECTION, AND RESPONSE
0	US 20210129982 A1	2021-05-06	46	COLLINS; Gaemus et al.	SYSTEM AND METHOD FOR DRONE TETHERING



Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the Claim Objections.
	Then Meriam-Webster dictionary defines “respectfully” as follows:
	re·spect·ful·ly [rəˈspek(t)fəlē]
ADVERB
with deference and respect: "the butler bowed respectfully to them both"
used to express politeness to mitigate the effect of a refusal or disagreement: "I must respectfully disagree with your claim"

Examiner cannot understand how receiving instructions for display and movement can be characterized as “respectfully” [sic]. Examiner assumes the term should read “respectively.” 

	The Objection is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Applicant herein amends claims 1, 9, and 15 as shown above. Applicant respectfully submits that these amendments render the §101 rejection moot.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Qualifying claim elements like “display screens configured to …,” “screen support member bars that interconnect …” are not elements that would impact eligibility (see 2019 PEG, 2019 Revised PEG, MPEP2106.04, MPEP2106.05)

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims 15-20 being rejected under 35 USC § 101 for Reciting Mental Steps.
	The rejection is withdrawn, as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
Applicant submits “However, Applicant submits that in light of what is claimed, which explicitly and merely is "a controller configured to: control movement," of a drone is so basic in concept …” Examiner has carefully considered and finds Applicant’s arguments persuasive. 
Applicant’s arguments are persuasive. The rejection is withdrawn.   

Applicant submits “Applicant submits that the portion of the claim referring specifically to the movement of the drone via a controller would fall into the category of things that do not need to be described in detail because it is not the mere movement controls for which Applicant is submitting the claims as being new or novel Examiner has carefully considered and finds Applicant’s arguments persuasive. 
See the response immediately above. The rejection is withdrawn.


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(b).
Applicant submits “Applicant herein amends claims 14 and 17 as shown above.” Examiner has carefully considered and finds Applicant’s arguments persuasive. 
As a result of the amendments, the rejection is withdrawn.   


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Regardless, Bogan discloses:  

a plurality of propeller blades, {see at least fig1, rc101, [0019]}  
a plurality of display screens configured to digitally display the promotional advertisements, {see at least fig1, rc103, [0021] screen to display content; [0007] targeted advertising}
the plurality of display screens oriented laterally side by side with respect to each other to form a three-dimensional geometric shape, and {see at least fig5, [0024] multiple display screens}    
a plurality of screen support member bars that interconnect the plurality of display screens to the plurality of propeller blades … {see at least fig1, rc103, rc105, rc106, rc107, rc118 [0023]-[0024] gear that interconnects the screens} 

Furthermore, Alduaiji discloses:  

… such that the propeller blades are positioned radially outside of the three-dimensional-geometric shape formed by the plurality of display screens; {see at least fig24, rc256 display screen to present information}   

Therefore, Bogan, Alduaiji discloses the amended claim limitations. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622